CLARK, Circuit Judge
(dissenting).
I think the language herein suggested is inadequate to counteract the misleading implication from petitioners’ name and style that they are an association of educators. Compare H. N. Heusner & Son v. Federal Trade Commission, 3 Cir., 106 F.2d 596; El Moro Cigar Co. v. Federal Trade Commission, 4 Cir., 107 F.2d 429. Some such expression as “(A Private Commercial Enterprise) Publisher of The Volume Library” should be used with the name of the corporation in carrying on its business, and petitioners, who use the trade name “Educators Association,” should add to it the words: “A Private Commercial Enterprise of Sales Agents of The Volume Library.”